 
 
I 
111th CONGRESS 1st Session 
H. R. 3722 
IN THE HOUSE OF REPRESENTATIVES 
 
October 6, 2009 
Mrs. Kirkpatrick of Arizona introduced the following bill; which was referred to the Committee on Small Business 
 
A BILL 
To amend the Small Business Investment Act of 1958 to improve the New Markets Venture Capital and Renewable Fuel Capital Investment Programs, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Enhanced New Markets and Expanded Investment in Renewable Energy for Small Manufacturers Act of 2009. 
IEnhanced New Markets Venture Capital Program 
101.Expansion of New Markets Venture Capital Program 
(a)Administration participation requiredSection 353 of the Small Business Investment Act of 1958 (15 U.S.C. 689b) is amended by striking under which the Administrator may and inserting under which the Administrator shall. 
(b)Report to CongressNot later than 1 year after the date of the enactment of this Act, the Administrator of the Small Business Administration shall submit to Congress a report describing any expansion of the New Markets Venture Capital Program as a result of this section. 
102.Improved nationwide distributionSection 354 of the Small Business Investment Act of 1958 (15 U.S.C. 689c) is amended by adding at the end the following: 
 
(f)Geographic expansionFrom among companies submitting applications under subsection (b), the Administrator shall consider the selection criteria and promotion of nationwide distribution under subsection (c) and shall, to the extent practicable, approve at least one company from each geographic region of the Small Business Administration. . 
103.Increased investment in small business concerns engaged primarily in manufacturing 
(a)Developmental venture capital and participation agreementsSection 351 of the Small Business Investment Act of 1958 (15 U.S.C. 689) is amended— 
(1)in paragraph (1) by inserting after geographic areas the following: or encouraging the growth or continuation of small business concerns located in low-income geographic areas and engaged primarily in manufacturing; and 
(2)in paragraph (6)(B) by inserting after geographic areas the following: or in small business concerns located in low-income geographic areas at least 80 percent of which are engaged primarily in manufacturing. 
(b)PurposesSection 352(2) of the Small Business Investment Act of 1958 (15 U.S.C. 689a(2)) is amended— 
(1)in the matter preceding subparagraph (A) by inserting after geographic areas the following: and small business concerns located in low-income geographic areas and engaged primarily in manufacturing; 
(2)in subparagraph (B) by inserting after geographic areas the following: or in small business concerns located in low-income geographic areas and engaged primarily in manufacturing; and 
(3)in subparagraph (C) by inserting after smaller enterprises the following: and small business concerns. 
(c)Eligibility, applications, and requirements for final approvalSection 354 of the Small Business Investment Act of 1958 (15 U.S.C. 689c), as amended by this Act, is further amended— 
(1)in subsection (a)(3) by inserting after geographic areas the following: or investing in small business concerns located in low-income geographic areas and engaged primarily in manufacturing; 
(2)in subsection (b)— 
(A)in paragraph (1) by inserting after geographic areas the following: or in small business concerns located in low-income geographic areas and engaged primarily in manufacturing; and 
(B)in paragraph (4) by inserting after smaller enterprises the following: or small business concerns; and 
(3)in subsection (d)— 
(A)in paragraph (1)— 
(i)by striking Each and inserting the following: 
 
(A)In generalExcept as provided in subparagraph (B), each ; and 
(ii)by adding at the end the following: 
 
(B)Small business concerns engaged primarily in manufacturingEach conditionally approved company engaged primarily in development of and investment in small business concerns located in low-income geographic areas and engaged primarily in manufacturing shall raise not less than $3,000,000 of private capital or binding capital commitments from one or more investors (other than agencies or departments of the Federal Government) who met criteria established by the Administrator. ; and 
(B)in paragraph (2)(A) by inserting after smaller enterprises the following: or small business concerns. 
(d)Operational assistance grantsSection 358 of the Small Business Investment Act of 1958 (15 U.S.C. 689g) is amended— 
(1)in subsection (a)(1) by inserting after smaller enterprises the following: and small business concerns; and 
(2)in subsection (b)(1) by inserting after smaller enterprises the following: and small business concerns. 
104.Expanded uses for operational assistance in manufacturingSection 351 of the Small Business Investment Act of 1958 (15 U.S.C. 689), as amended by this Act, is further amended in paragraph (5) by inserting after business development the following: or assistance that assists a small business concern located in a low-income geographic area and engaged primarily in manufacturing with retooling, updating, or replacing machinery or equipment. 
105.Updating definition of low-income geographic areaSection 351 of the Small Business Investment Act of 1958 (15 U.S.C. 689), as amended by this Act, is further amended— 
(1)by striking paragraphs (2) and (3); 
(2)by inserting after paragraph (1) the following: 
 
(2)Low-income geographic areaThe term low-income geographic area has the meaning given the term low-income community in section 45D(e) of the Internal Revenue Code of 1986. ; and 
(3)by redesignating paragraphs (4) through (8) as paragraphs (3) through (7), respectively. 
106.Expanding operational assistance to conditionally approved companiesSection 358(a) of the Small Business Investment Act of 1958 (15 U.S.C. 689g(a)) is amended by adding at the end the following: 
 
(6)Grants to conditionally approved companies 
(A)In generalSubject to the provisions of this paragraph, upon the request of a company conditionally approved under section 354(c), the Administrator shall make a grant to the company under this subsection. 
(B)Repayment by companies not approvedIf a company receives a grant under this paragraph and does not receive final approval under section 354(e), the company shall repay the amount of the grant to the Administrator. 
(C)Deduction from grant to approved companyIf a company receives a grant under this paragraph and receives final approval under section 354(e), the Administrator shall deduct the amount of such grant from the amount of any immediately succeeding grant the company receives for operational assistance. 
(D)Amount of grantNo company may receive a grant of more than $50,000 under this paragraph. . 
107.Limitation on time for final approvalSection 354(d) of the Small Business Investment Act of 1958 (15 U.S.C. 689c(d)) is amended in the matter preceding paragraph (1) by striking a period of time, not to exceed 2 years, and inserting 2 years. 
108.Streamlined application for New Markets Venture Capital ProgramNot later than 60 days after the date of the enactment of this Act, the Administrator of the Small Business Administration shall prescribe standard documents for a New Markets Venture Capital company final approval application under section 354(e) of the Small Business Investment Act of 1958 (15 U.S.C. 689c(e)). The Administrator shall ensure that the standard documents are designed to substantially reduce the cost burden of the application process for companies. 
109.Elimination of matching requirementSection 354(d)(2)(A)(i) of the Small Business Investment Act of 1958 (15 U.S.C. 689c(d)(2)(A)(i)) is amended— 
(1)in subclause (I) by adding and at the end; 
(2)in subclause (II) by striking and at the end; and 
(3)by striking subclause (III). 
110.Simplified formula for operational assistance grantsSection 358(a)(4)(A) of the Small Business Investment Act of 1958 (15 U.S.C. 689g(a)(4)(A)) is amended— 
(1)by striking shall be equal to and all that follows through the period at the end and inserting shall be equal to the lesser of—; and 
(2)by adding at the end the following: 
 
(i)10 percent of the resources (in cash or in-kind) raised by the company under section 354(d)(2); or 
(ii)$1,000,000. . 
111.Authorization of appropriations and enhanced allocation for small manufacturingSection 368(a) of the Small Business Investment Act of 1958 (15 U.S.C. 689q(a)) is amended— 
(1)in the matter preceding paragraph (1) by striking fiscal years 2001 through 2006 and inserting fiscal years 2010 and 2011; 
(2)in paragraph (1)— 
(A)by striking $150,000,000 and inserting $100,000,000; and 
(B)by inserting before the period at the end the following: , of which not less than 50 percent shall be used to guarantee debentures of companies engaged primarily in development of and investment in small business concerns located in low-income geographic areas and engaged primarily in manufacturing; and 
(3)in paragraph (2)— 
(A)by striking $30,000,000 and inserting $20,000,000; and 
(B)by inserting before the period at the end the following: , of which not less than 50 percent shall be used to make grants to companies engaged primarily in development of and investment in small business concerns located in low-income geographic areas and engaged primarily in manufacturing. 
IIExpanded investment in small business renewable energy 
201.Expanded investment in renewable energyPart C of title III of the Small Business Investment Act of 1958 (15 U.S.C. 690 et seq.) is amended— 
(1)in the heading by striking Renewable Fuel Capital Investment and inserting Renewable Energy Capital Investment; 
(2)in the heading of paragraph (4) of section 381 by striking Renewable Fuel Capital Investment and inserting Renewable Energy Capital Investment; 
(3)in the heading of section 384 by striking Renewable Fuel Capital Investment and inserting Renewable Energy Capital Investment; and 
(4)by striking Renewable Fuel Capital Investment each place it appears and inserting Renewable Energy Capital Investment. 
202.Renewable Energy Capital Investment Program made permanentPart C of title III of the Small Business Investment Act of 1958 (15 U.S.C. 690 et seq.), as amended by this Act, is further amended— 
(1)in the heading by striking Pilot; and 
(2)by striking section 398. 
203.Expanded eligibility for small businessesPart C of title III of the Small Business Investment Act of 1958 (15 U.S.C. 690 et seq.), as amended by this Act, is further amended by striking smaller enterprises each place it appears and inserting small business concerns. 
204.Expanded uses for operational assistance in manufacturing and small businessesSection 381(1) of the Small Business Investment Act of 1958 (15 U.S.C. 690(1)) is amended by inserting after business development the following: , assistance that assists a small business concern to reduce energy consumption, or assistance that assists a small business concern engaged primarily in manufacturing with retooling, updating, or replacing machinery or equipment. 
205.Expansion of Renewable Energy Capital Investment Program 
(a)Administration participation requiredSection 383 of the Small Business Investment Act of 1958 (15 U.S.C. 690b) is amended by striking under which the Administrator may and inserting under which the Administrator shall. 
(b)Report to CongressNot later than 1 year after the date of the enactment of this Act, the Administrator of the Small Business Administration shall submit to Congress a report describing any expansion of the Renewable Energy Capital Investment Program as a result of this section. 
206.Simplified fee structure to expedite implementationSection 387(a) of the Small Business Investment Act of 1958 (15 U.S.C. 690f(a)) is amended by striking or grant. 
207.Increased operational assistance grantsSection 397(a) of the Small Business Investment Act of 1958 (15 U.S.C. 690p(a)) is amended by inserting after and 2009 the following: and $30,000,000 in such grants for each of fiscal years 2010 and 2011. 
208.Authorizations of appropriationsSection 397 of the Small Business Investment Act of 1958 (15 U.S.C. 690p) is amended— 
(1)in the heading by inserting after appropriations the following: and program levels; and 
(2)by adding at the end the following: 
 
(c)Program levelsFor the programs authorized by this part, the Administration is authorized to make $1,000,000,000 in guarantees of debentures for each of fiscal years 2010 and 2011. . 
 
